The motion was refused by Judge Dickinson, who said: That the- question presented is of vital importance, as regards both the State and its citizens, is conceded. Such is the light in which it has been viewed by the Court. In this, as in all other cases, the difficulty in determining is not the amount in dispute, but the principle involved. No case has ever received more profound attention from this Court, than the one now before us; and in none has its judgment-been more firmly convinced. Upon the argument for reconsideration, the whole ground was re-examined, with the same result. We know of but one rule for our guidance — the law of the land. Nor can I believe that any legal, unbiassed mind will, after a careful investigation of the authorities, differ with us in our opinion, as to the jurisdiction, of the Court, and the validity of the deed. No considerations of public policy not warranted by law — no fears of popular indignation— will ever delay or hasten my decision, when my judgment is once convinced. Totally indifferent to the private views of individuals, however numerous, elevated, and influential they might be, I have never hesitated, even for one moment, in announcing the convictions of my mind. I speak as well for my brother judges as for myself. The labors of no appellate Court in the Union have been more serious than of this. It has been our task to meet questions of the most exciting and complicated character. We have had to interpret a constitution, differing in detail from all the American States, with a code of laws the most defective that was ever imposed upon a free people, and reconcile one with the other. We have endeavored to guard every interest that rqight be affected, and protect every citizen in the enjoyment of his rights. This Court, it is true, necessarily possesses great power. That power has been exercised with an eye single to our public duties; and, conscious of the fearlessness and independence with which they have been discharged, we had hoped to create a confidence in the judiciary, equally as broad as its power. While we neither sought nor declined the responsibility which devolved upon us, whether as a court or as judges, we have exercised no authority not properly conferred upon us by the constitution and the laws, at the same time confining the other departments to their proper and legitimate spheres. And while we will not permit the rights of the humblest individual to be violated with impunity, we should impair, if not utterly destroy, the confidence of our citizens in the supreme tribunal of the country, if we should suffer it, on the other hand, to be controlled by individuals, or dictated to by either of the other departments. It is for the legislature to declare the public will, the judiciary to interpret it, and the executive to enforce it. The line of distinction is too broadly marked to be mistaken. If the executive department shall so far lose sight of its boundaries, as to encroach upon, or usurp the powers of the judiciary, or attempt, under the pretext of a deep interest in the general welfare, to influence its judgment, or control its action, such interference should be repelled with firmness, but with dignity. We may have often erred in our judgment, but all, I trust, will do us the justice to admit, that where once convinced of our error, we have never hesitated to rectify it. We have never attempted to exercise legislative or executive powers, or influence the action of either. The constitution fodbids it;, and while I have the honor of a seat upon this bench, I cannot so far forget the obligations of that instrument, as to permit the rights and authority of this Court to be invaded by' either of the other departments. If such an interference as is attempted in this instance should be submitted to, it would be but a precedent justifying the executive, in any case pending between individuals in this Court, to come in directly as a party, because he might think, however erroneously, that the interest of the State was jeopardized, and, after a decision, ask that it be again reviewed. If this is permitted in the one instance, it cannot, consistently, be refused in another. The right once admitted, cannot be limited. Then, indeed, would the community have cause to tremble for their security. Better at once unite the two departments, if one is to be dictated to, or rendered subservient to the other. It has been my pride, while sitting here, to settle the law, if possible, upon a firm and sound basis; to extend protection to every individual, however humble be might be; to guard every interest, whether of the public or of individuals; to secure the confidence of the citizen, by rendering the judiciary respected at home, and elevating the character of the State abroad. If I have failed in any one of these objects, it has not proceeded from a fear to travel the path of duty, when sufficicniiy plain to follow it. And if, in the discharge of my public duty, I am not sustained by those upon whom it devolves to judge of my judicial acts, I must bow to their decision in silence. I have discovered no sufficient cause to justify me in disturbing the judgment of the Court, as heretofore announced; and, as I cannot, without compromising the independence of this tribunal, recognize the right of the Executive to interpose his wishes or opinion upon a matter already solemnly adjudicated, the motion, must be refused.